Detailed Action1
Election/Restriction
Claims 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant timely traversed the restriction (election) requirement in the reply filed on November 2, 2022.
The traversal between groups I and II is on the ground(s) that claim 17 is dependent from claim 16 and thus may be examined without any search burden.  This argument lacks merit because claim 17 is a product-by-process claim.  It recites a blade manufactured according the method of group I.  In a product-by-process claim, the method steps create no patentable novelty unless the method imparts a unique material property that would not exist via other methods of manufacture.  Thus, search of group II would require search in the unique metal properties imparted by the fabrication method of claim 1.  Such a search is unnecessary for examination of group I.  Thus, there is a search burden between groups I and II.   The restriction requirement between Group I and II is still deemed proper and is therefore made FINAL.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 9-16, & 18-20 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 6 recites locally thickening the sidewall portions of the leading edge sheath around a trailing edge of the core.  The term around is interpreted to mean in the vicinity of the core, rather than to mean encircling the core, based on the figures and specification.  But it is unclear how close the thickened portion needs to be to the trailing edge of the core to qualify.  For purposes of examination, any region downstream of the core is considered to meet this limitation.  Claim 18 contains the same issue and renders claim 19-20 indefinite based on dependence.
Claim 9 recites a core having a length sufficient to span a substantial fraction of the flowpath.  The claim also states that mandrel has a similar feature.  The term substantial fraction is indefinite because it is unclear how large or small a portion of the flowpath constitutes this substantial fraction.  Also, it is unclear if the same length or standard applies to both the core and mandrel.  For purposes of examination, any fraction of the flowpath will be deemed sufficient.  Claims 10-16 are rejected based on their dependence.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-9, 11, 13-16, and 18-20 rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0022826 to Read in view of U.S. 2019/0136697 to Foster and/or U.S. 2018/0045216 to Karlen.
Claim 1 recites a blade fabrication method.  Read relates to a method of fabricating turbine blades.  See Read [0001].  Read teaches the steps of securing the core (56) to a mandrel (60); electroforming a leading edge sheath (53) directly onto the core and the mandrel; and removing the mandrel from the core and the leading edge sheath.  See Read [0056]-[0060] and Figs. 3-4.  Read does not explicitly teach additively manufacturing [the] core.  Rather it is silent as to the method of fabrication.  But it would have been obvious to use a known method of fabrication in the relevant arts because it is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, Foster teaches that a similar type core region (102) that exists at the front tip ahead of a main airfoil body (80) and within the sheath (110) may be formed via additive manufacturing.  See Foster [0050] and Fig. 3.  Thus, it would have been obvious and predictable to additively manufacture the core (56) of Read.  Likewise, Karlen relates to a process of direct deposition of a sheath to a turbine blade core (115) and teaches that the core can be fabricated using additive manufacturing, specifically directed energy deposition.  See Karlen [0016], [0020], and Fig. 3.
Claim 3 recites additively manufacturing the core to be latticed in interior portions thereof and perforated at outer portions thereof.  Both Foster and Karlen teach using a latticed core for weight savings and energy abortion properties.  See Foster [0050] and Karlen [0020]  It would have been obvious to modify Read to have such a latticed core to obtain these benefits.  The exterior portions of the lattice may be considered perforated because the terminal voids of the lattice constitute perforations at the edge.  Regarding claim 5, figures 3-4 of Read show the leading edge sheath [has]… : an elongate leading edge portion that extends forwardly from a leading edge of the core; and sidewall portions that extend rearwardly from a trailing edge of the elongate leading edge portion along the core and a forward portion of the mandrel.
Claim 6 recites locally thickening the sidewall portions of the leading edge sheath around a trailing edge of the core to facilitate retention of the core by the leading edge sheath.  The phrase locally thickening can be interpreted two ways.  The first interpretation is that during fabrication there is a first electroplating step to a first thickness and the subsequently there is a second fabrication step at the local area to further thicken the sheath.  The second, broader, interpretation is merely that as a result of fabrication there exists a region around the trailing edge that is thicker than adjacent regions.  Rejection is made using this broader interpretation.  Figure 3 of Read shows there are regions of the sheath (58) approaching the trailing edge of the sheath that are thicker than other adjacent regions.  This thickness is capable of the intended use of facilitate[ing] retention as compared to some other lesser thickness.  Alternately, figure 5 of Read shows a thicker region at the final edge of the core on the top side.
Claim 7 recites the removing comprises inserting one or more wedges between the leading edge sheath and the mandrel.  Read teaches removing the tool piece.  See Read [0058].  Read is silent as to the method of removal.  But one of ordinary skill would understand that some method must be used.  There are a finite number of ways to remove a sheath from a mandrel tool. It would have been obvious to try any of them, including using wedges to pry the leading edge of the sheath off the mandrel.  Regarding claim 8, Read teaches bonding a blade body to the core and the leading edge sheath, [by]…adhering the blade body to the core and the leading edge sheath.  See Read [0059].
Claim 9 recites substantially the same features as claim 1.  These features are rejected for the same reasons.  Claim 9 also recites that the core has a length sufficient to span a substantial fraction of the flowpath.  As noted in the indefiniteness rejection, any length is deemed to meet this criteria.  Claim 9 also recites the mandrel having a length sufficient to span the substantial fraction of the flowpath and this is also met for similar reasons.  Claims 11 and 13-16 recite the same features as claims 3 and 5-8 and are rejected for the same reasons.
Claim 18 recites a collection of features recited in claims 1, 3, & 5-6 and is rejected for the same reasons.  Claims 19-20 recite the same features as claims 7-8 and are rejected for the same reasons.

Claims 2 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0022826 to Read in view of U.S. 2019/0136697 to Foster and/or U.S. 2018/0045216 to Karlen, and further in view of U.S. 2017/0234143 to Snyder.
Claim 2 recites the additively manufacturing comprises direct metal laser sintering (DMLS).  Both Foster and Karlen teach additively manufacturing a latticed core, but neither explicitly teaches using DMLS.  But it would have been obvious to modify Read et al. to use DMLS in view of Snyder.  Snyder relates to fabricating a turbine component in a hot gas path.  See Snyder [0001]-[0003].  A turbine blade such as that of Read, Foster, or Karlen is such a turbine component, thus the references are analogous art.  Snyder teaches fabricating a lattice structure using DMLS.  See Snyder [0070].  Thus, it was known in the turbine arts that lattice structures could be fabricated using DMLS.  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious to use DMLS to fabricate the core section of Read.  Claim 10 recites the same feature as claim 2 and is rejected for the same reasons.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not teach using an alignment pin inserted into both the core and mandrel during similar processes.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726





    
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”